Citation Nr: 1447775	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to October 1964.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted entitlement to service connection for PTSD with an evaluation of 30 percent from the date of service connection, November 17, 2009, and granted service connection for bilateral hearing loss with an evaluation of 0 percent effective from the date of service connection, November 17, 2009.  

In October 2013 the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is contained in the electronic "Virtual VA" system.

The Veteran's case contains a physical claims file as well as electronic files contained on the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for depressive disorder and alcohol abuse have been raised by the Veteran during his October 2013 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that the respective 30 percent rating and noncompensable rating for his PTSD and bilateral hearing loss do not accurately reflect the actual severity of the disabilities.  

The Board notes that the Veteran was most recently provided with VA-contracted examinations in May 2012 for his PTSD and January 2013 for his bilateral hearing loss.  However, at the October 2013 hearing before the Board, the Veteran presented credible testimony that his PTSD has "new symptoms" and has "gotten increasingly worse".  He also testified that his bilateral hearing loss has worsened since the last examination, indicating new effects from his hearing aids.  Having reviewed the evidence of record, the Board finds that there is a duty to schedule additional examinations.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). See also 38 C.F.R. § 3.327 (2013).

Moreover, the Veteran stated that he attended VA group and therapy meetings once per week for his PTSD.  He also reported receiving private treatment from Dr. P.B.A., once every three months.  As such, the AOJ should attempt to obtain any outstanding treatment records on remand.

Finally, during the October 2013 hearing, the Veteran waived RO consideration of a PTSD disability benefits questionnaire, dated April 2013.  The April 2013 examination report contained in the questionnaire indicated that the Axis I diagnoses included PTSD, depressive disorder, and alcohol abuse (by history) as part of the overall psychiatric disability.  Therefore, on remand, while assessing the severity of the Veteran's PTSD, the VA examiner should also be asked to identify the current manifestations of the Veteran's depressive disorder and alcohol abuse and whether or not these manifestations overlap with those from his service-connected PTSD disability or whether they include any that are separate and distinct from his PTSD symptoms. 

That is, the Board finds that the issue of an increased initial rating for PTSD is inextricably intertwined with the referred claim for entitlement to service connection for depressive disorder and alcohol abuse, and must also be remanded to the AOJ for appropriate action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) are fully complied with and satisfied as to the issues now on appeal.

2.  Inform the Veteran that he should submit a copy of all available records, not already of record, pertaining to post-service treatment or evaluation of his psychiatric disabilities and bilateral hearing loss, or provide the AOJ with the authorization necessary to obtain a copy of the records on his behalf.

3.  Then, the AOJ should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's psychiatric disabilities and bilateral hearing loss, to specifically include treatment records from the VA and Dr. P.B.A.

4.  Arrange for the Veteran to be scheduled for an examination by a psychiatrist or psychologist.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should also identify all manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned. 

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.  

The examiner must specifically address the Veteran's depressive disorder and alcohol abuse. The examiner is asked to describe the current nature and severity of the depressive disorder and alcohol abuse and to indicate whether these symptoms overlap with those from the PTSD or if there are distinct manifestations from the depressive disorder and alcohol abuse that are not attributable to the PTSD.

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by service-connected disability.  

The rationale for all opinions expressed should also be provided.

5.  Arrange for the Veteran to be scheduled for an examination to determine the current severity of his bilateral hearing loss.  The claims files must be made available to and reviewed by the examiner.  All testing deemed necessary should be conducted and the results reported in detail and in compliance with 38 C.F.R. § 4.85(a).  

Specifically, the examination should be conducted by a state-licensed audiologist and include both a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The testing should be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The rationale for all opinions expressed should also be provided.

6.  After the completion of the aforementioned development, readjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
7.  Adjudicate the referred claim of service connection for depressive disorder and alcohol abuse.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination.  The AOJ must then wait until the Veteran submits an appeal or the appeal period has expired for the referred claim. 

a.  If entitlement to service connection is granted for the referred claim for depressive disorder and alcohol abuse, the AOJ must reclassify the claim for an initial disability rating in excess of 30 percent for service-connected PTSD as an initial disability rating in excess of 30 percent for an acquired mental disorder, to include PTSD with associated depressive disorder and alcohol abuse, and a new evaluation should be assigned based on the combined symptomatology.  

OR

 b.  If entitlement to service connection is denied for the referred claim for depressive disorder and alcohol abuse, after waiting the appropriate time, readjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



